Exhibit 10.4

[SEVERANCE AND] CHANGE IN CONTROL PROTECTON AGREEMENT

This [SEVERANCE AND] CHANGE IN CONTROL PROTECTION AGREEMENT (the “Agreement”) is
entered into as of [___________], 20[__] (the “Effective Date”), by and between
[_________] (“Executive”) and TRI Pointe Group, Inc. (the “Company”).

Whereas, the Company considers the continued availability of Executive’s
services, managerial skills and business experience to be in the best interest
of the Company and its stockholders and desires to assure the continued services
of Executive on behalf of the Company;

Whereas, Executive desired to remain in the employ of the Company upon the
understanding that the Company will provide Executive with income security and
health benefits in accordance with the terms and conditions contained in this
Agreement.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

ARTICLE I
DEFINITIONS

For purposes of the Agreement, the following terms are defined as follows:

1.1.“Board” means the Board of Directors of the Company.

1.2.“Cause” means any of the following events: (i) Executive’s willful failure
to follow the reasonable and lawful directions of the Board or the Chief
Executive Officer; (ii) conviction of a felony (or a plea of guilty or nolo
contendere by Executive to a felony); (iii) acts of fraud, dishonesty or
misappropriation committed by Executive and intended to result in substantial
personal enrichment at the expense of the Company; (iv) willful misconduct by
Executive in the performance of Executive’s material duties required by this
Agreement which is likely to materially damage the financial position or
reputation of the Company; or (v) a material breach of this Agreement. The
foregoing is an exclusive list of the acts or omissions that shall be considered
“Cause” provided, however, with respect to the acts or omissions set forth in
clauses (i), (iii), (iv) and (v) above, (x) the Board shall provide Executive
with 30 days advance written notice detailing the basis for the termination of
employment for Cause, (y) during the 30 day period after Executive has received
such notice, Executive shall have an opportunity to cure such alleged Cause
events and to present his case to the full Board (with the assistance of his own
counsel) before any termination for Cause is finalized by a vote of a majority
of the Board and (z) Executive shall continue to receive the compensation and
benefits provided by this Agreement during the 30 day cure period; provided,
further, no act or failure to act of Executive shall be willful or intentional
if performed in good faith with the reasonable belief that the action or
inaction was in the best interest of the Company.

1.3.“Change in Control” means (i) the acquisition, other than from the Company,
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 35% or more of either the then outstanding shares of
Common Stock of the Company or the combined voting power of the then

 

--------------------------------------------------------------------------------

 

outstanding voting securities of the Company entitled to vote generally in the
election of directors, but excluding, for this purpose, any such acquisition by
the Company or any of its Subsidiaries, or any employee benefit plan (or related
trust) of the Company or its Subsidiaries, or any entity with respect to which,
following such acquisition, more than 65% of, respectively, the then outstanding
equity of such entity and the combined voting power of the then outstanding
voting equity of such entity entitled to vote generally in the election of all
or substantially all of the members of such entity’s governing body is then
beneficially owned, directly or indirectly, by the individuals and entities who
were the beneficial owners, respectively, of the Common Stock and voting
securities of the Company immediately prior to such acquisition in substantially
the same proportion as their ownership, immediately prior to such acquisition,
of the then outstanding shares of Common Stock of the Company or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors, as the case may be; or (ii) the
consummation of a reorganization, merger or consolidation of the Company, in
each case, with respect to which all or substantially all of the individuals and
entities who were the respective beneficial owners of the Common Stock and
voting securities of the Company immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation; or (iii) a complete
liquidation or dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company.  

Notwithstanding the foregoing, (i) any bona fide primary or secondary public
offering shall not constitute a Change in Control and (ii) if a Change in
Control constitutes a payment event with respect to any payment or benefit that
provides for the deferral of compensation and is subject to Section 409A, the
Change in Control transaction or event with respect to such payment or benefit
must also constitute a “change in control event,” as defined in Treasury
Regulation §1.409A-3(i)(5) to the extent required by Section 409A.

1.4.“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

1.5.“Code” means the Internal Revenue Code of 1986, as amended.

1.6.“Company” means TRI Pointe Group, Inc. or any successor thereto.

1.7.“Covered Termination” means (a) an Involuntary Termination Without Cause or
(b) a voluntary termination for Good Reason.  For the avoidance of doubt,
neither (i) the termination of Executive’s employment as a result of Executive’s
death or Disability nor (ii) the expiration of this Agreement due to non-renewal
pursuant to the terms of Section 2.1 of this Agreement will be deemed to be a
Covered Termination.

1.8.“Disability” shall mean a termination of Executive’s employment due to
Executive’s absence from Executive’s duties with the Company on a full-time
basis for at least 180 consecutive days as a result of Executive’s incapacity
due to physical or mental illness which is determined to be total and permanent
by a physician selected by the Company or its insurers.

2

 

 

--------------------------------------------------------------------------------

 

1.9.“Good Reason” means any of the following are undertaken without Executive’s
prior written consent: (a) a material diminution in Executive’s authority,
duties, or responsibilities which substantially reduces the nature or character
of Executive’s position with the Company; (b) a reduction by the Company of
Executive’s base salary as in effect immediately prior to such reduction; (c) a
material reduction by the Company of Executive’s Target Bonus as in effect
immediately prior to such reduction; (d) relocation of Executive’s principal
office (defined as a relocation of Executive’s principal office to a location
that increases Executive’s one-way commute by more than fifty (50) miles),
provided, that, for the avoidance of doubt, reasonable required travel by
Executive on the Company’s business shall not constitute a relocation; or (e)
any material breach by the Company of any provision of this
Agreement.  Notwithstanding the foregoing, Executive’s resignation shall not
constitute a resignation for “Good Reason” as a result of any event described in
the preceding sentence unless (A) Executive provides written notice thereof to
the Company within thirty (30) days after the first occurrence of such event,
(B) to the extent correctable, the Company fails to remedy such circumstance or
event within thirty (30) days following the Company’s receipt of such written
notice and (C) the effective date of Executive’s resignation for “Good Reason”
is not later than ninety (90) days after the initial existence of the
circumstances constituting Good Reason.  

1.10.“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company other than for Cause.  

1.11.“Section 409A” means Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

1.12.“Separation from Service” means Executive’s termination of employment
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h).

ARTICLE II
TERM

2.1.Term. The initial term of this Agreement shall commence on the Effective
Date and shall terminate on the earlier of (i) the third anniversary of the
Effective Date and (ii) the termination of Executive’s employment under this
Agreement.  On the third anniversary of the Effective Date and each annual
anniversary of such date thereafter (in either case, provided Executive’s
employment has not been terminated under this Agreement prior thereto), this
Agreement shall automatically be extended for one additional year unless either
Executive or the Company gives written notice of non-renewal to the other at
least 60 days prior to the automatic extension date. If a Change in Control
occurs during the initial or an extended term of this Agreement, the term of
this Agreement shall, notwithstanding anything to the contrary in this
Agreement, continue in effect for a period of not less than eighteen (18) months
beyond the month in which the Change in Control occurred.  The period from the
Effective Date until the earlier of (i) termination of Executive’s employment
under this Agreement and (ii) the expiration of this Agreement due to
non-renewal pursuant to this Section 2.1 is referred to as the “Term.”  

3

 

 

--------------------------------------------------------------------------------

 

ARTICLE III
SEVERANCE AND CHANGE IN CONTROL BENEFITS

3.1.Severance Benefits.  Upon Executive’s termination of employment, Executive
shall receive any accrued but unpaid base salary and other accrued and unpaid
compensation, including any accrued but unpaid vacation and annual cash bonus
that has been earned with respect to any calendar year ending prior to
Executive’s termination date, but remains unpaid as of the date of the
termination.  If the termination is due to a Covered Termination, provided that
Executive delivers an effective general release of all claims against the
Company and its affiliates in a form acceptable to the Company (a “Release of
Claims”) that becomes effective and irrevocable within sixty (60) days following
the Covered Termination, Executive shall be entitled to receive the severance
benefits described in Section 3.1(a) or (b), as applicable.  If the termination
is due to Executive’s death or Disability, provided that Executive (or
Executive’s beneficiaries or estate) delivers an effective Release of Claims
that becomes effective and irrevocable within sixty (60) days following such
termination of employment, Executive shall be entitled to receive the severance
benefits described in Section 3.1(c).    

(a)Covered Termination Not Related to a Change in Control.  If Executive’s
employment terminates due to a Covered Termination which occurs prior to a
Change in Control or more than eighteen (18) months after a Change in Control,
Executive shall receive the following:

(i)An amount equal to [__] times the sum of (i) Executive’s annual base salary
at the rate in effect (or required to be in effect before any diminution that is
the basis of Executive’s termination for Good Reason) at the time of Executive’s
termination of employment and (ii) the greater of (A) the average of the annual
cash bonuses received by Executive for the two fiscal years ending before the
date of Executive’s termination of employment and (B) Executive’s target annual
bonus for the year in which the date of Executive’s termination of employment
occurs, payable in a lump sum payment, less applicable withholdings, as soon as
administratively practicable following the date on which the Release of Claims
becomes effective and, in any event, no later than the sixtieth (60th) day
following the date of the Covered Termination.

(ii)If Executive elects to receive continued healthcare coverage pursuant to the
provisions of COBRA, the Company shall directly pay, or reimburse Executive for,
the premium for Executive and Executive’s covered dependents through the earlier
of (i) the [____________] month anniversary of the date of Executive’s
termination of employment and (ii) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s).  Notwithstanding the foregoing, (i) if any plan pursuant to
which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A of the Code under Treasury Regulation Section 1.409A-1(a)(5), or
(ii) the Company is otherwise unable to continue to cover Executive under its
group health plans without penalty under applicable law (including without
limitation, Section 2716 of the Public Health Service Act), then, in either
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to Executive in substantially equal monthly installments. After the Company
ceases to pay premiums pursuant to this Section 3.1(a)(ii), Executive may, if
eligible, elect to continue healthcare coverage at Executive’s expense in
accordance the provisions of COBRA.

4

 

 

--------------------------------------------------------------------------------

 

(b)Covered Termination Related to a Change in Control.  If Executive’s
employment terminates due to a Covered Termination that occurs during the
eighteen (18) month period commencing on a Change in Control, Executive shall
receive the following: 

(i)An amount equal to [___] times the sum of (i) Executive’s annual base salary
at the rate in effect (or required to be in effect before any diminution that is
the basis of Executive’s termination for Good Reason) at the time of Executive’s
termination of employment and (ii) the greater of (A) the average of the annual
cash bonuses received by Executive for the two fiscal years ending before the
date of Executive’s termination of employment and (B) Executive’s target annual
bonus for the year in which the date of Executive’s termination of employment
occurs, payable in a lump sum payment, less applicable withholdings, as soon as
administratively practicable following the date on which the Release of Claims
becomes effective and, in any event, no later than the sixtieth (60th) day
following the date of the Covered Termination.

(ii)If Executive elects to receive continued healthcare coverage pursuant to the
provisions of COBRA, the Company shall directly pay, or reimburse Executive for,
the premium for Executive and Executive’s covered dependents through the earlier
of (i) the [___________] month anniversary of the date of Executive’s
termination of employment and (ii) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s).  Notwithstanding the foregoing, (i) if any plan pursuant to
which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A of the Code under Treasury Regulation Section 1.409A-1(a)(5), or
(ii) the Company is otherwise unable to continue to cover Executive under its
group health plans without penalty under applicable law (including without
limitation, Section 2716 of the Public Health Service Act), then, in either
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to Executive in substantially equal monthly installments. After the Company
ceases to pay premiums pursuant to this Section 3.1(b)(ii), Executive may, if
eligible, elect to continue healthcare coverage at Executive’s expense in
accordance the provisions of COBRA.

If there is a dispute as to whether grounds triggering termination with or
without Cause or resignation with or without Good Reason have occurred, in each
case in connection with a Change in Control, then any fees and expenses arising
from the resolution of such dispute (including any reasonably incurred
attorneys’ fees and expenses of Executive) shall be paid by the Company or its
successor, as the case may be; provided, that Executive shall reimburse the
Company on a net after-tax basis to cover expenses incurred by Executive for
claims brought by Executive that are judicially determined to be frivolous or
advanced in bad faith.

(c)Termination Due to Death or Disability.  In the event that Executive’s
employment is terminated at any time due to Executive’s death or Disability,
Executive (or Executive’s beneficiaries or estate) shall be entitled to receive
a pro-rata portion of Executive’s annual cash bonus for the fiscal year in which
Executive’s termination occurs based on actual results for such year (determined
by multiplying the amount of the annual cash bonus which would be due for the
full fiscal year by a fraction, the numerator of which is the number of days
during the fiscal year of termination that Executive is employed by the Company
and the denominator of

5

 

 

--------------------------------------------------------------------------------

 

which is 365) payable at the same time bonuses for such year are paid to other
senior executives of the Company.   

3.2.280G Provisions.  Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall either be (i) delivered in full, or (ii)
delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding that all or some portion the Payment may be
taxable under Section 4999 of the Code. The accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall perform the foregoing calculations.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.  The accounting firm shall provide its
calculations to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive.  Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive.  Any reduction in payments and/or benefits pursuant to
this Section 3.2 will occur in the following order: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and (4)
reduction of other benefits payable to Executive.

3.3.Section 409A.

(a)Notwithstanding any provision to the contrary in this Agreement, if Executive
is deemed at the time of his Separation from Service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code which would subject
Executive to a tax obligation under Section 409A of the Code, such portion of
Executive’s benefits shall not be provided to Executive prior to the earlier of
(i) the expiration of the six- month period measured from the date of
Executive’s Separation from Service or (ii) the date of Executive’s death.  Upon
the expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all
payments deferred pursuant to this Section 3.3(a) shall be paid in a lump sum to
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.

(b)Any reimbursements payable to Executive pursuant to the Agreement shall be
paid to Executive no later than 30 days after Executive provides the Company
with a written request for reimbursement, and to the extent that any such
reimbursements are deemed to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code (i) such amounts shall be paid or
reimbursed to Executive promptly, but in no event later than December 31 of the
year following the year in which the expense is incurred, (ii) the amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are

6

 

 

--------------------------------------------------------------------------------

 

eligible for payment or reimbursement in any other taxable year, and (iii)
Executive’s right to such payments or reimbursement shall not be subject to
liquidation or exchange for any other benefit. 

(c)For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive installment payments under the Agreement shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment hereunder shall at all times be considered a separate and distinct
payment.

3.4.Mitigation.  Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of the Covered Termination, or otherwise.

3.5.Equity Coordination.  For the avoidance of doubt, all equity awards,
including stock options, restricted stock units and other equity-based
compensation granted by the Company to Executive under the Company’s
equity-based compensation plans shall be subject to the terms of such plans and
Executive’s equity award agreements with respect thereto.

ARTICLE IV
LIMITATION ON RIGHTS

4.1.No Employment Contract.  This Agreement, including the recitals hereto,
shall not be deemed to create a contract of employment between the Company and
Executive and shall create no right in Executive to continue in the Company’s
employment for any specific period of time, or to create any other rights in
Executive or obligations on the part of the Company, except as expressly set
forth herein.   Except as expressly set forth herein, this Agreement shall not
restrict the right of the Company to terminate Executive’s employment at any
time for any reason, or restrict the right of Executive to terminate his or her
employment.

 

4.2.No Other Exclusions.  This Agreement shall not be construed to exclude
Executive from participation in any other compensation or benefit programs in
which Executive is specifically eligible to participate either prior to or
following the execution of this Agreement, or any such programs that generally
are available to other executive personnel of the Company, nor shall it affect
the kind and amount of other compensation to which Executive is entitled;
provided, however, that if amounts are payable pursuant to Section 3.1, such
amounts are in lieu of any amounts payable under any severance plan or policy.

ARTICLE V
GENERAL PROVISIONS

5.1.Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive’s
address as listed on the Company’s books and records.

7

 

 

--------------------------------------------------------------------------------

 

5.2.Tax Withholding.  Executive acknowledges that all amounts and benefits
payable under this Agreement are subject to deduction and withholding to the
extent required by applicable law. 

5.3.Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

5.4.Waiver.  If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

5.5.Complete Agreement.  This Agreement, together with the Indemnification
Agreement between the Company and Executive, dated as of [_____________], as may
be amended from time to time, constitute the entire agreement between Executive
and the Company and is the complete, final, and exclusive embodiment of their
agreement with regard to this subject matter, and will supersede all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect to the subject matter
hereof.  This Agreement is entered into without reliance on any promise or
representation other than those expressly contained herein or therein, and
cannot be modified or amended except in a writing signed by a duly-authorized
officer of the Company and Executive.

5.6.Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

5.7.Headings.  The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

5.8.Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign his rights or delegate his duties or obligations hereunder
without the prior written consent of the Company.

5.9.Arbitration.  Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation (each, a “Claim”) shall be resolved solely and exclusively by
final and binding arbitration held in Orange County, California through Judicial
Arbitration & Mediation Services (“JAMS”) in conformity with the then-existing
JAMS employment arbitration rules and California law.  The arbitrator shall: (a)
provide adequate discovery for the resolution of the dispute; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  However, nothing in this section is
intended to prevent either party from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.  The
Company shall bear the costs of any such arbitration.  

8

 

 

--------------------------------------------------------------------------------

 

Executive and the Company understand that by agreement to arbitrate any Claim
pursuant to this Section 5.9, they will not have the right to have any Claim
decided by a jury or a court, but shall instead have any Claim decided through
arbitration.  Executive and the Company waive any constitutional or other right
to bring claims covered by this Agreement other than in their individual
capacities.  Except as may be prohibited by applicable law, the foregoing waiver
includes the ability to assert claims as a plaintiff or class member in any
purported class or representative proceeding.    

5.10.Executive Acknowledgement.  Executive acknowledges that (a) he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement, and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.

5.11.Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to the conflicts of law provisions thereof.

[Signature page follows]

 

9

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement as of the date
first written above.

TRI POINTE GROUP, INC.,

a Delaware corporation

 

 

 

By:


Name:
Its:

 

 

 

Accepted and Agreed:

 


[____________]

 

10

 

 